DETAILED ACTION

Remarks
This Office Action is in response to the application 16/841255 filed on 6 April 2020.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 16-19, a “computer program product comprising machine executable instructions” is recited. The claims fail to recite any computer readable medium or computer readable storage medium, and the instant specification fails to provide any special definition of “computer program product” that would limit the claim interpretation. Software is defined as computer program instructions that make hardware work1. Hence, the claimed “computer program product” may be interpreted as software. The claimed “computer program product” may also be interpreted as hardware, i.e. a disk or memory device that stores the machine executable instructions. Therefore, the claimed “computer program product” has a couple of different possible interpretations, rendering the claim vague and ambiguous. The Examiner suggests amending claim(s) 16-19 to recite a non-transitory computer readable storage medium, in order to particularly point out and distinctly claim the subject matter of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 As to claims 16-19, a “computer program product comprising machine executable instructions” is recited. One of ordinary skill in the art would instantly recognize that a “computer program product” may encompass a computer readable medium. Official Gazette Notice 1351 OG 212, dated February 23, 2010, states “the broadest reasonable interpretation of a claim drawn to a computer readable medium…typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.”  Given that claim(s) 16-19 are drawn to a computer program product, which may encompass a computer readable medium, those claims are construed to cover both transitory and non-transitory media. 
“A transitory, propagating signal … is not a ‘process, machine, manufacture, or composition of matter.’  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).
Because the full scope of the claim encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim as a whole is non-statutory. The Examiner suggests amending claim(s) 16-19 to recite a non-transitory computer readable storage medium, in order to limit the claim scope to encompass only statutory subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maran et al. (U.S. Patent Application Publication No. 20140258162 A1, hereinafter referred to as Maran) in view of McNeill et al. (U.S. Patent Application Publication No. 20130173560 A1, hereinafter referred to as McNeill).
As to claim 1, Maran teaches a method for a database system (see Maran  para. 0023: data set 110 is received from a database), the database system comprising a set of data blocks (see Maran  para. 0023 and Fig. 1: blocks of records 155) comprising records having a set of attributes (see Maran  para. 0023 and Fig. 1: data set 110 has records which have a total set of variables; Note: Maran’s variables correspond to the claimed attributes), wherein the set of data blocks are instances of at least one block type, and the block type is defined by a subset of one or more attributes of the set of attributes such that an instance of the block type comprises records having one distinct group of values of the subset of attributes (see Maran  para. 0023 and Fig. 1: blocking variables 115 are a subset of the total variables that records in data set 110 use, and the system uses blocking variables 115 to divide data set 110 into blocks of records 155; and see Maran para. 0024: in an illustrative example, blocking variables 115 may be selected as one or more of name, date of birth, phone number, identification number (such as Social Security Number), and address), the method comprising:
detecting that a subset of one or more data blocks of the block type, of the set of data blocks, reached a first maximum number of records (see Maran para. 0052 and Fig. 4: at step 460, the system determines whether any of the block are too big by determining whether any blocks have reached a threshold number of records);
determining an additional attribute of the set of attributes in order to define a new block type by the combination of the additional attribute and the subset of attributes that define the block type (see Maran para. 0055 and Fig. 4: in response to a block being too big, processing loops back to step 430, where a blocking variable is added; Note: Maran’s variables correspond to the claimed attributes);
creating one or more data blocks which are instances of the new block type (see Maran para. 0057 and Fig. 4: at step 450, data records are re-blocked and new blocks are created); and
storing a record having values of the subset of attributes and the additional attribute in the corresponding instance of the new block type (see Maran para. 0057 and Fig. 4: at step 450, data records are re-blocked and new blocks are created).
Maran does not appear to explicitly disclose a received new record.
However, McNeill teaches a received new record (see McNeill para. 0062: receive new data records).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Maran to include the teachings of McNeill because it enables robustly handling new and diverse sources of information (see McNeill para. 0009).

As to claim 2, Maran as modified by McNeill teaches further comprising:
storing the records of the subset of data blocks in the corresponding instances of the new block type (see Maran para. 0057 and Fig. 4: at step 450, data records are re-blocked and new blocks are created), and
removing the subset of data blocks (see Maran para. 0057 and Fig. 4: at step 450, data records are re-blocked and new blocks are created; and see McNeill para. 0059: eliminating redundant/duplicate blocks).

As to claim 3, Maran as modified by McNeill teaches wherein:
the at least one block type comprises multiple block types (see Maran para. 0055 and Fig. 4: in response to a block being too big, processing loops back to step 430, where a blocking variable is added; and see Maran para. 0057: any blocks below the threshold are left as they are; Note: Maran’s variables correspond to the claimed attributes),
each block type of the multiple block types is defined by a respective subset of one or more attributes of the set of attributes (see Maran  para. 0023 and Fig. 1: blocking variables 115 are a subset of the total variables that records in data set 110 use, and the system uses blocking variables 115 to divide data set 110 into blocks of records 155; and see Maran para. 0024: in an illustrative example, blocking variables 115 may be selected as one or more of name, date of birth, phone number, identification number (such as Social Security Number), and address), and
the method further comprises repeating the method for each distinct block type of the multiple block types (see Maran para. 0018 and 0098: blocks are mutually exclusive and processed in parallel).

As to claim 4, Maran as modified by McNeill teaches wherein repeating the method for each distinct block type is performed in parallel for the distinct block types (see Maran para. 0018 and 0098: blocks are mutually exclusive and processed in parallel; and see McNeill para. 0018 and 0022: blocks are worked on independently and processed in parallel).

As to claim 13, Maran as modified by McNeill teaches wherein:
detecting further comprises initiating a dynamic data blocking process by registering the dynamic data blocking process for the block type (see Maran  para. 0023 and Fig. 1: the system uses blocking variables 115 to divide data set 110 into blocks of records 155; and see Maran para. 0055 and Fig. 4: in response to a block being too big, processing loops back to step 430, where a blocking variable is added; Note: Maran’s variables correspond to the claimed attributes; see McNeill para. 0008 and 0043-0049: dynamic blocking process),
determining and creating are operations of the dynamic data blocking process   (see Maran  para. 0023 and Fig. 1: the system uses blocking variables 115 to divide data set 110 into blocks of records 155; and see Maran para. 0055 and Fig. 4: in response to a block being too big, processing loops back to step 430, where a blocking variable is added; Note: Maran’s variables correspond to the claimed attributes; see McNeill para. 0008 and 0043-0049: dynamic blocking process), and
the method further comprises, after creating, unregistering the dynamic data blocking process for the block type   (see Maran  para. 0023 and Fig. 1: the system uses blocking variables 115 to divide data set 110 into blocks of records 155; and see Maran para. 0055 and Fig. 4: in response to a block being too big, processing loops back to step 430, where a blocking variable is added; Note: Maran’s variables correspond to the claimed attributes; see McNeill para. 0008 and 0043-0049: dynamic blocking process).

As to claim 15, Maran as modified by McNeill teaches further comprising repeating the method for the new block type  (see Maran para. 0018 and 0098: blocks are mutually exclusive and processed in parallel; and see Maran para. 0057: the method is performed iteratively).

As to claim 16, Maran teaches a computer program product comprising machine executable instructions for execution by a processor, wherein execution of the machine executable instructions causes the processor to perform (see Maran para. 0104: computer-readable storage medium storing program instructions for a processor) a method for a database system, the database system comprising a set of data blocks see Maran  para. 0023 and Fig. 1: blocks of records 155) comprising records having a set of attributes (see Maran  para. 0023 and Fig. 1: data set 110 has records which have a total set of variables; Note: Maran’s variables correspond to the claimed attributes), the set of data blocks are instances of at least one block type, the block type is defined by a subset of one or more attributes of the set of attributes such that an instance of the block type comprises records having one distinct group of values of the subset of attributes (see Maran  para. 0023 and Fig. 1: blocking variables 115 are a subset of the total variables that records in data set 110 use, and the system uses blocking variables 115 to divide data set 110 into blocks of records 155; and see Maran para. 0024: in an illustrative example, blocking variables 115 may be selected as one or more of name, date of birth, phone number, identification number (such as Social Security Number), and address), the method comprising:
detecting that a subset of one or more data blocks of the block type, of the set of data blocks, reached a first maximum number of records (see Maran para. 0052 and Fig. 4: at step 460, the system determines whether any of the block are too big by determining whether any blocks have reached a threshold number of records);
determining an additional attribute of the set of attributes in order to define a new block type by the combination of the additional attribute and the subset of attributes that define the block type  (see Maran para. 0055 and Fig. 4: in response to a block being too big, processing loops back to step 430, where a blocking variable is added; Note: Maran’s variables correspond to the claimed attributes);
creating one or more data blocks which are instances of the new block type (see Maran para. 0057 and Fig. 4: at step 450, data records are re-blocked and new blocks are created); and
storing a record having values of the subset of attributes and the additional attribute in the corresponding instance of the new block type (see Maran para. 0057 and Fig. 4: at step 450, data records are re-blocked and new blocks are created).
Maran does not appear to explicitly disclose a received new record.
However, McNeill teaches a received new record (see McNeill para. 0062: receive new data records).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Maran to include the teachings of McNeill because it enables robustly handling new and diverse sources of information (see McNeill para. 0009).

As to claim 17, see the rejection of claim 2 above.

As to claim 18, see the rejection of claim 3 above.

As to claim 19, see the rejection of claim 4 above.

As to claim 20, Maran teaches a computer system comprising (see Maran Fig. 9 computer system 900):
a set of data blocks (see Maran  para. 0023 and Fig. 1: blocks of records 155) comprising records having a set of attributes (see Maran  para. 0023 and Fig. 1: data set 110 has records which have a total set of variables; Note: Maran’s variables correspond to the claimed attributes), wherein the set of data blocks are instances of at least one block type, wherein the block type is defined by a subset of one or more attributes of the set of attributes such that an instance of the block type comprises records having one distinct group of values of the subset of attributes (see Maran  para. 0023 and Fig. 1: blocking variables 115 are a subset of the total variables that records in data set 110 use, and the system uses blocking variables 115 to divide data set 110 into blocks of records 155; and see Maran para. 0024: in an illustrative example, blocking variables 115 may be selected as one or more of name, date of birth, phone number, identification number (such as Social Security Number), and address); and
a processor configured to (see Maran Fig. 9 processing unit 904):
detect that a subset of one or more data blocks of the block type, of the set of data blocks, reached a first maximum number of records (see Maran para. 0052 and Fig. 4: at step 460, the system determines whether any of the block are too big by determining whether any blocks have reached a threshold number of records);
determine an additional attribute of the set of attributes in order to define a new block type by the combination of the additional attribute and the subset of attributes that define the block type (see Maran para. 0055 and Fig. 4: in response to a block being too big, processing loops back to step 430, where a blocking variable is added; Note: Maran’s variables correspond to the claimed attributes);
create one or more data blocks which are instances of the new block type (see Maran para. 0057 and Fig. 4: at step 450, data records are re-blocked and new blocks are created); and
store a record having values of the subset of attributes and the additional attribute in the corresponding instance of the new block type (see Maran para. 0057 and Fig. 4: at step 450, data records are re-blocked and new blocks are created).
Maran does not appear to explicitly disclose a received new record.
However, McNeill teaches a received new record (see McNeill para. 0062: receive new data records).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Maran to include the teachings of McNeill because it enables robustly handling new and diverse sources of information (see McNeill para. 0009).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maran and McNeill as applied to claim 1 above, and further in view of Beier et al. (U.S. Patent Application Publication No. 20170337245 A1, hereinafter referred to as Beier).
As to claim 5, Maran as modified by McNeill teaches further comprising:
searching for data blocks that reached the first maximum number of records, resulting in the subset of one or more data blocks of the block type (see Maran para. 0052, 0055, and Fig. 4: at step 460, the system determines whether any of the block are too big by determining whether any blocks have reached a threshold number of records; in response to a block being too big, processing loops back to step 430, where a blocking variable is added; Note: Maran’s variables correspond to the claimed attributes).
Maran as modified by McNeill does not appear to explicitly disclose detecting a data block of a set of data blocks that reached a second maximum number of records.
However, Beier teaches detecting a data block of a set of data blocks that reached a second maximum number of records (see Beier para. 0092-0092: first and second thresholds applied to data blocks).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Maran as modified by McNeill to include the teachings of Beier because tuning of predefined thresholds provides a balance between speeding up processing and physical limitations of memory (see Beier para. 0028).

As to claim 6, Maran as modified by McNeill and Beier teaches wherein the second maximum number of records is higher than the first maximum number of records (see Beier para. 0092-0093: first and second thresholds are different).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maran, McNeill, and Beier as applied to claim 5 above, and further in view of Shintani et al. (U.S. Patent Application Publication No. 20100131506 A1, hereinafter referred to as Shintani).
As to claim 7, Maran as modified by McNeill and Beier does not appear to explicitly disclose wherein the method is performed if the data block that reached the second maximum number of records is not part of a block stop list.
However, Shintani teaches wherein the method is performed if the data block that reached the second maximum number of records is not part of a block stop list (Note: This limitation is a contingent limitation in a method claim. The broadest reasonable interpretation of a method claim does not include contingent limitations. See MPEP 2111.04 II. Hence, this limitation has no patentable weight. However, assuming arguendo that the limitation is to be given patentable weight, prior art is cited, as follows:
see Shintani para. 0117 and 0119: database partitions generated based on an exclude-attribute list and an exclude-item list).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Maran as modified by McNeill and Beier to include the teachings of Shintani because it enables excluding data attributes that cannot satisfy minimum representativity (see Shintani para. 0119).

Allowable Subject Matter
Claims 8-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to dynamic data blocking in a database system.
a.	McNeill, N., Hakan Kardes, and Andrew Borthwick. "Dynamic record blocking: efficient linking of massive databases in mapreduce." Proceedings of the 10th international workshop on quality in databases (QDB). 2012. pp. 1-7.
Teaches dynamic data blocking in a database system (see abstract, and Section 3. “Dynamic Blocking”).
b.	Evangelista, Luiz Osvaldo, et al. "Adaptive and flexible blocking for record linkage tasks." Journal of Information and Data Management 1.2 (2010): 167-167.
Teaches that dynamic/adaptive data blocking methods are known in the art (see p. 170).
c.	Anderson et al.; “Efficient SQL Based Multi-Attribute Clustering”; U.S. PGPub. No. 20140280309 A1.
Teaches multi-attribute clustering of data records that enables parallel computing (see abstract, para. 0010, 0079).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Umar Mian/Examiner, Art Unit 2163           


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 “software.” Microsoft Computing Dictionary. Fifth Edition. Microsoft Press. 2002. p. 489.